Citation Nr: 1127931	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected narcolepsy.  

2.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



REMAND

The Veteran served on active duty from June 1952 to May 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In July 2004, the Veteran and his spouse testified at a hearing held at the RO before a Decision Review Officer.  A transcript of the hearing has been associated with the Veteran's claims file.  

In April 2008, the Board remanded the Veteran's claims for further evidentiary development.  Such development has been completed and the Veteran's appeal has been returned to the Board for further appellate proceedings.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The April 2008 Board decision also denied the Veteran's claim of entitlement to service connection for a scar above the right eye.  

In July 2010, the Board again remanded the Veteran's claims for further evidentiary development.  The Veteran's claims have been returned to the Board for further appellate proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In order to accord the Veteran due process and to comply with Stegall, the Board finds that these issues must be remanded for further development.  

As instructed by the July 2010 Board remand, the VA Appeals Management Center (AMC) was to (1) obtain any outstanding VA treatment records from the VA facilities in Des Moines, Iowa, Mason City, Iowa and the VA Nebraska-Western Iowa Health Care System based in Omaha, Nebraska dated from May 20, 2009 through the present, (2) afford the Veteran a VA examination to determine the nature and extent of the service-connected narcolepsy, and (3) readjudicate the claims in light of all of the evidence of record on the merits, providing a supplemental statement of the case (SSOC) to the Veteran and his representative concerning any claim which remained denied.

Review of the Veteran's VA claims file reflects that outstanding VA treatment records were obtained by the AMC, and these records have been associated with the Veteran's VA claims file.  The Veteran was afforded a VA examination in August 2010.  However, an April 2011 SSOC continued the denial of the Veteran's TDIU claim, but failed to address the Veteran's initial rating claim for narcolepsy.  It does not appear that the Veteran's narcolepsy claim was readjudicated.  Indeed, this aspect of development was actually a part of the instructions of the July 2010 Board remand.  Therefore, the Veteran's narcolepsy claim must be remanded for compliance with the prior remand instruction.  See Stegall, 11 Vet. App. at 271.

Additionally, as noted in the July 2010 Board remand, the Board points out that, as any decision with respect to the claim for an increased rating (the narcolepsy claim) may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for increase pertaining to narcolepsy.  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

The RO/AMC must re-adjudicate both issues on appeal.  If any benefit sought is not granted to the fullest extent, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The RO/AMC is reminded that these issues are intertwined (i.e., the RO/AMC's determinations in the Veteran's narcolepsy claim could affect his TDIU claim).  As such, the RO/AMC must complete any additional development which flows from the re-adjudication of the Veteran's narcolepsy claim, to include scheduling the Veteran for an additional VA examination and or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b) (2010).  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

